Citation Nr: 1722540	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-05 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hand disability, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO denied service connection for bilateral hand osteoarthritis. 

In January 2017, the Board remanded the appeal to conduct a Travel Board hearing.  Such a hearing was held with the undersigned in the same month and a transcript of that proceeding is of record.

In November 2016, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his bilateral hand disability is the result of his service.  During his January 2017 hearing, the Veteran stated that he began to feel pain in his hands while serving in the extreme cold weather conditions at Fort Richardson, Alaska.

In July 2010, the Veteran was afforded a VA examination.  He was diagnosed as having osteoarthritis of the hands due to aging and bilateral upper extremity intention tremor of unknown etiology.  The examiner offered no rationale for his conclusion that the osteoarthritis in the hands was due to aging.  In finding that his intention tremors were not related to service, the examiner stated, "[T]here are twenty seven known medical causes for intention tremors; cold exposure is not listed in the medical literature as a source for tremors."

In January 2013, a VA opinion was prepared regarding the nature and etiology regarding the Veteran's current bilateral hand disability.  The January 2013 examiner also found the Veteran's current osteoarthritis is less likely than not related to the Veteran's service.  In reaching his conclusion the examiner based his conclusion on the lack of ongoing treatment in service, other than a sprain of the index finger and any private treatment after service.  He also noted the Veteran's post-service occupation as a driver and stated that would have contributed to the development of osteoarthritis in the hands.  In finding the diagnosed intention tremors less likely than not related to the Veteran's service, the examiner noted numerous risk factors for intention tremors but noted the Veteran did not have any related to his service.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here both the July 2010 and January 2013 opinions are inadequate to decide to the claim.  

Specifically, the July 2010 examiner provided no rationale to support his conclusion regarding the etiology of the Veteran's osteoarthritis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions.")

The January 2013 examiner's sole rationale for finding that direct service connection was not warranted for the Veteran's bilateral hand disabilities was the lack of documentation during service.  It is important to note that the United States Court Appeals for the Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that a veteran's report of symptoms during and since service is not deemed less than credible solely because there is no objective medical evidence corroborating those symptoms at the time.  In other words, the fact that the Veteran's service treatment records do not show treatment for these disabilities at separation is an insufficient rationale for a negative nexus as explained in Buchanan.  Here the Veteran testified that the pain in his hands began during service and has continued since that time.  

Accordingly, the matter must be remanded so the Veteran can be afforded an appropriate VA examination to whether his diagnoses bilateral hand disabilities may be etiologically related service.

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2014). Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those whose records are already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed bilateral hand disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.
2.  The AOJ should schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his currently diagnosed osteoarthritis and bilateral intention tremors.  The electronic claims file must be made available to and reviewed by the examiner.  The examiner should elicit from the Veteran a complete history of his claimed bilateral hand conditions.  Any tests or studies deemed necessary should be conducted. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should respond to whether it is it at least as likely as not that any bilateral hand disability had its onset in service, or is otherwise related to service.

The examiner should include a complete rationale for any opinions provided.  If the examiner is unable to provide any requested opinion, he or she should fully explain why such opinion could not be rendered.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




